

113 S2408 IS: No Surface Occupancy Western Arctic Coastal Plain Domestic Energy Security Act
U.S. Senate
2014-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2408IN THE SENATE OF THE UNITED STATESMay 22, 2014Ms. Murkowski introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo authorize the exploration, leasing, development, and production of oil and gas in and from the
			 western portion of the Coastal Plain of the State of Alaska without
			 surface occupancy, and for other purposes. 1.Short
			 titleThis Act may be cited as
			 the No Surface Occupancy Western
			 Arctic Coastal Plain Domestic Energy Security Act.2.DefinitionsIn this Act:(1)Coastal
			 PlainThe term Coastal Plain means the area
			 described in appendix I to part 37 of title 50, Code of Federal
			 Regulations.(2)Final
			 StatementThe term Final Statement means the final
			 legislative environmental impact statement on the Coastal Plain, dated
			 April
			 1987, and prepared pursuant to—(A)section 1002 of
			 the Alaska National Interest Lands Conservation Act (16 U.S.C. 3142);
			 and(B)section 102(2)(C)
			 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)).(3)MapThe
			 term map means the map entitled Arctic National Wildlife
			 Refuge, dated September 2005, and prepared by the United States
			 Geological Survey.(4)SecretaryThe
			 term Secretary means the Secretary of the Interior or the
			 designee of the Secretary.(5)Western Coastal
			 PlainThe term Western Coastal Plain means that area
			 of the Coastal Plain—(A)that borders the
			 land of the State of Alaska to the west and State of Alaska offshore
			 waters of
			 the Beaufort Sea on the north; and(B)from which oil and gas can be
			 produced through the use of horizontal drilling or other subsurface
			 technology
			 from sites outside or underneath the surface of the Coastal Plain.3.Leasing program
			 for land within the Western Coastal Plain(a)In
			 general(1)AuthorizationThere
			 is authorized the exploration, leasing, development, and production of oil
			 and
			 gas from the Western Coastal Plain.(2)ActionsThe
			 Secretary shall take such actions as are necessary—(A)to establish and
			 implement, in accordance with this Act, a competitive oil and gas leasing
			 program that will result in an environmentally sound program for the
			 exploration, development, and production of the oil and gas resources of
			 the
			 Western Coastal Plain; and(B)to administer
			 this Act through regulations, lease terms, conditions, restrictions,
			 prohibitions, stipulations, and other provisions that—(i)ensure the oil
			 and gas exploration, development, and production activities on the Western
			 Coastal Plain will result in no significant adverse effect on fish and
			 wildlife, fish and wildlife habitat, subsistence resources, and the
			 environment;(ii)prohibit surface
			 occupancy of the Western Coastal Plain during oil and gas development and
			 production; and(iii)require the
			 application of the best commercially available technology for oil and gas
			 exploration, development, and production to all exploration, development,
			 and
			 production operations under this Act in a manner that ensures the receipt
			 of
			 fair market value by the public for the mineral resources to be leased.(b)Compliance with
			 requirements under certain other laws(1)CompatibilityFor
			 purposes of the National Wildlife Refuge System Administration Act of 1966
			 (16
			 U.S.C. 668dd et seq.)—(A)the oil and gas preleasing and 
			 leasing program and activities authorized by this section in the Western
			 Coastal Plain shall be considered to be compatible with the purposes for
			 which
			 the Arctic National Wildlife Refuge was established; and(B)no further
			 findings or decisions shall be required to implement that program and
			 those
			 activities.(2)Adequacy of the legislative environmental impact statement of the Department of the InteriorThe Final Statement
			 shall be considered to satisfy the requirements of the National
			 Environmental
			 Policy Act of 1969 (42 U.S.C. 4321 et seq.) that apply with respect to
			 preleasing 
			 activities, including exploration programs and  actions authorized to be
			 taken by the Secretary to
			 develop and promulgate the regulations for the establishment of a leasing
			 program authorized by this Act before the conduct of the first lease
			 sale.(3)Compliance with NEPA for other actions(A)In generalPrior to conducting the first lease sale pursuant to this Act, the Secretary shall prepare an
			 environmental impact statement in accordance with the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect to
			 the activities authorized by this Act that are not covered by paragraph
			 (2).(B)Identification and analysisNotwithstanding any other provision of law, in carrying out this paragraph, the Secretary shall
			 not—(i)identify nonleasing alternative courses of action; or(ii)analyze the environmental effect of those courses of action.(C)Identification of preferred actionNot later than 1 year after the date of enactment of this Act, the Secretary shall identify only a
			 preferred action and a single leasing alternative for the first lease sale
			 conducted pursuant to this Act.(D)Effect of noncomplianceNotwithstanding any other provision of law, compliance with this paragraph shall be considered to
			 satisfy any provision of law or other requirement that requires analysis
			 and consideration of the environmental effects of leasing with respect to
			 the leasing conducted pursuant to this Act.(c)Relationship to
			 State and local authorityNothing in this Act expands or limits
			 any State or local regulatory authority.(d)RegulationsNot later than 1 year after the date of enactment of this Act, in consultation with the State of
			 Alaska, the North Slope Borough, Alaska, and the Arctic Slope Regional
			 Corporation, the Secretary shall promulgate such regulations as are
			 necessary to carry out this Act.4.Lease
			 sales(a)Qualified
			 lesseesLand may be leased under this Act to any person qualified to obtain a lease for deposits of oil and
			 gas under the Mineral Leasing Act (30 U.S.C. 181 et seq.).(b)ProceduresThe Secretary shall, by regulation, establish procedures for—(1)receipt and consideration of sealed nominations for any area in the Western Coastal Plain for
			 inclusion in  a lease sale;(2)the holding of lease sales after the nomination process described in paragraph (1); and(3)public notice of, and comment on, designation of areas to be included in, or excluded from, a lease
			 sale.(c)Lease sale bidsBidding for leases under this Act shall be by sealed competitive cash bonus bids.(d)Acreage minimum in first saleFor the first lease sale under this Act, the Secretary shall offer for lease those tracts the
			 Secretary considers to have the greatest potential for the discovery of
			 hydrocarbons, taking into consideration nominations received pursuant to
			 subsection (b)(1), but in no case less than 200,000 acres.(e)Timing of lease salesThe Secretary shall—(1)not later than 18 months after the date of enactment of this Act, conduct the first lease sale
			 under this Act;(2)not later than 1 year after the date on which the first lease sale is conducted under paragraph
			 (1), conduct a second lease sale under this Act;
			 and(3)conduct additional sales at appropriate intervals if sufficient interest in exploration or
			 development exists to warrant the conduct of the additional sales.5.Grant of leases
			 by the Secretary(a)In
			 generalOn payment by a lessee of such bonus as may be accepted
			 by the Secretary, the Secretary shall grant to the highest responsible
			 qualified
			 bidder in a lease sale conducted pursuant to section 4 a lease for any
			 land on
			 the Western Coastal Plain.(b)Subsequent
			 transfers(1)In
			 generalNo lease issued under this Act may be sold, exchanged,
			 assigned, sublet, or otherwise transferred except with the approval of the
			 Secretary.(2)Condition for
			 approvalBefore granting any approval under paragraph (1), the
			 Secretary shall consult with, and give due consideration to the opinion
			 of, the
			 Attorney General.6.Lease terms and
			 conditions(a)In
			 generalAn oil or gas lease issued pursuant to this Act
			 shall—(1)provide for the
			 payment of a royalty of not less than 121/2 percent of the
			 quantity or value of the production removed or sold from the lease, as
			 determined by the Secretary in accordance with regulations applicable to
			 other
			 Federal oil and gas leases;(2)provide that the Secretary, after consultation with the State of Alaska, North Slope Borough,
			 Alaska, and the Arctic Slope Regional Corporation, may close, on a
			 seasonal basis, such portions of the Western Coastal Plain to exploratory
			 drilling activities as are necessary to protect caribou calving areas and
			 other species of fish and wildlife;(3)require that each
			 lessee of land within the Western Coastal Plain shall be fully responsible
			 and
			 liable for the reclamation of land within the Western Coastal Plain and
			 any
			 other Federal land that is adversely affected in connection with
			 exploration
			 activities conducted under the lease and within the Western Coastal Plain
			 by
			 the lessee or by any of the subcontractors or agents of the lessee;(4)provide that the
			 lessee may not delegate or convey, by contract or otherwise, the
			 reclamation
			 responsibility and liability described in paragraph (3) to another person
			 without the express written approval of the Secretary;(5)contain terms and
			 conditions relating to protection of fish and wildlife, fish and wildlife
			 habitat, subsistence resources, and the environment as required under
			 section
			 3(a)(2); and(6)provide that each
			 lessee, and each agent and contractor of a lessee, shall use the best
			 efforts
			 of the lessee to provide a fair share of employment and contracting for
			 Alaska
			 Natives and Alaska Native Corporations from throughout the State, as
			 determined
			 by the level of obligation previously agreed to in the Federal Agreement.(b)Project labor
			 agreementsThe Secretary, as a term and condition of each lease
			 under this Act, and in recognizing the proprietary interest of the Federal
			 Government in labor stability and in the ability of construction labor and
			 management to meet the particular needs and conditions of projects to be
			 developed under the leases issued pursuant to this Act (including the
			 special
			 concerns of the parties to those leases), shall require that each lessee,
			 and
			 each agent and contractor of a lessee, under this Act negotiate to obtain
			 a
			 project labor agreement for the employment of laborers and mechanics on
			 production, maintenance, and construction under the lease.7.Federal and State distribution of revenues(a)In generalNotwithstanding any other provision of law, of the amount of bonus, rental, and royalty revenues
			 from oil and gas leasing and operations authorized by this Act—(1)50 percent shall be paid to the State of Alaska; and(2)the balance shall be deposited in the Treasury of the United States.(b)Payments to AlaskaPayments to the State of Alaska under this section shall be made on a monthly basis.8.ConveyanceNotwithstanding section 1302(h)(2) of the
			 Alaska National Interest Lands Conservation Act (16 U.S.C. 3192(h)(2)), to
			 remove any cloud on title to land, and to clarify land ownership patterns
			 in
			 the Coastal Plain, the Secretary shall—(1)to the extent
			 necessary to fulfill the entitlement of the Kaktovik Inupiat Corporation
			 under
			 sections 12 and 14 of the Alaska Native Claims Settlement Act (43 U.S.C.
			 1611,
			 1613), as determined by the Secretary, convey to that Corporation the
			 surface
			 estate of the land described in paragraph (1) of Public Land Order 6959,
			 in
			 accordance with the terms and conditions of the agreement between the
			 Secretary, the United States Fish and Wildlife Service, the Bureau of Land
			 Management, and the Kaktovik Inupiat Corporation, dated January 22, 1993;
			 and(2)convey to the
			 Arctic Slope Regional Corporation the remaining subsurface estate to which
			 that
			 Corporation is entitled under the agreement between that corporation and
			 the
			 United States, dated August 9, 1983.